Tilghman C. J.
Mrs. Blaine has returned to the habeas corpus in this case, that she detains negro John, as a servant until the age of twenty-eight years. It appears that she registered him in pursuance of the act of 29th March 1788 ; but it is contended on the part of the negro, that the registry was illegal and void, and consequently he is entitled to immediate freedom. The act directs, that an entry shall be made in the book of the clerk of the peace of the county in which the master or mistress lives, within six months next after the birth of the child, in which entry shall be mentioned, the age, name and sex of the child, with several other particulars mentioned in the act, under the penalty of forfeiting all right and title to such child, who in case of omission of the entry for six months, Bhall immediately become free. The registry has been produced, and on the face of it there is an impossibility. The entry was made on the 26th June 1807, and the child is said to have been born on the 2d January 1808. It is evident that there is a mistake, either of the mistress in the age of the child, or of the clerk in the date of the entry. Mrs. Blaine offers to prove, and it is admitted, that the truth is, that negro John w’as born 2d January 1807, so that the entry was made within six months from his birth. The falsehood could not have been introduced with a fraudulent intent, because the error appeared on the face of the entry, which carried with it its own conviction. But it does not follow that it is void. It is a case which may be explained by parol evidence. The act requires that the entry shall be verified by the oath of the person who makes it, who is to swear that the facts are true to the best of his knowledge. There cannot be a reasonable doubt of Mrs. Blaine’s having sworn to the best of her knowledge, but the wi’iting was so drawn as to contain an error of date, The servant is not bound by the entry, but may show the truth, and the truth is now admitted. It is unnecessary to give an *173opinion, how the law would be, if the owner of a servant should voluntarily and fraudulently misrepresent his age. In the present case, the words of the law have been complied with, the entry was made within six months from *the birth, and the mistress swore to the best of her knowledge at the moment she made the oath, because at that moment she supposed that the true age was inserted in her affidavit. I am of opinion, that the registry is not void, and that Mrs. Blaine is entitled to hold negro John as her servant, from the real time of his birth, till the age of twenty-eight years.
Yeates, J. was of the same opinion.
Brackenridge J. was of the same opinion.
Judgment that the negro be remanded to the custody of his mistress.
[Criticised in 8 S. & R. 161 ; but cited with approval in 10 S. & R. 250 and 1 H. 187.